DETAILED ACTION
Reasons for Allowance
1.	Claims 1-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Yang (US 8,577,063), teaches of a microelectromechanical systems (MEMS) microphone die has been mounted and sealed over a back volume port of the interior lid, thereby allowing the MEMS microphone die to communicate with an expanded back volume defined in large part by the recess of the interior surface of the package substrate. The close prior art failed to teach that the elastic sheet covers on the concave cavity, and defining a first through hole communicated with the concave cavity; the mass piece has a second through hole communicating with the first through hole; and the first through hole and the second through hole communicates the back cavity with the concave cavity, as claimed in claims 1 and 10. Therefore the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 10 are allowed. 
Claims 2-8 are allowed for their dependency from independent claim 1.
Claims 11-18 are allowed for their dependency from independent claim 10.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minervini US-PG-PUB No. 2007/0202627, Silicon Condenser Microphone and Manufacturing Method, Fig. 5, a silicon condenser microphone package attached to an end user's printed circuit board (PCB). FIG. 5 illustrates a method of enlarging a back volume 18 including a chamber within the end user's PCB.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653